Citation Nr: 1223211	
Decision Date: 07/05/12    Archive Date: 07/13/12

DOCKET NO.  08-21 339	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a left eye visual disorder.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a right knee disorder.

3.  Entitlement to an increased (compensable) rating for a left eye shell fragment wound scar.

4.  Entitlement to an increased rating for pes planus, hallux valgus, chronic plantar fasciitis and foot strain, and degenerative osteoarthritis, right foot, currently rated as 20 percent disabling.

5.  Entitlement to an increased rating for pes planus, chronic plantar fasciitis and foot strain, and degenerative osteoarthritis, left foot, currently rated as 20 percent disabling.

6.  Entitlement to a compensable initial rating for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from June 1960 to December 1967.

These matters are before the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

In correspondence dated in September 2011 the Veteran indicated that he no longer desired a Board hearing on these matters.

A February 2010 rating decision denied the Veteran's claim of entitlement to a total rating based on individual unemployability due to service-connected disability (TDIU).  The Veteran has not expressed disagreement with the February 2010 RO decision and that issue is not before the Board.


FINDINGS OF FACT

1.  The Veteran did not sustain a left eye visual injury in service.

2.  Symptoms of a left eye visual disorder were not chronic in service.

3.  Reports of symptoms of a left eye visual disorder have not been continuous since service.

4.  The Veteran's currently diagnosed left eye visual disorder is related to active service.

5.  A May 2004 rating decision denied service connection for a right knee disorder.

6.  Evidence added to the record since the May 2004 RO decision, considered in conjunction with the record as a whole, is new, relates to an unestablished fact necessary to substantiate the Veteran's claim, and raises a reasonable possibility of substantiating the Veteran's claim for service connection for a right knee disorder.

7.  The Veteran did not sustain a right knee injury in service.

8.  Right knee arthritis was not present within one year of separation from service.

9.  Reports of symptoms of a right knee disorder have not been continuous since service.

10.  The Veteran's currently diagnosed right knee disorder is related to active service.

11.  The Veteran's left eye scar is non-disfiguring, non-tender, and does not result in any limitation of function.

12.  For the entire increased rating period, the Veteran's bilateral pes planus has been manifested by a disability picture most nearly approximating pronounced acquired flat foot.

13.  For the entire initial rating period, audiometric testing has revealed, at worst, average puretone threshold of 28 and 94 percent speech recognition in the right ear, and, at worst, average puretone threshold of 33 and 94 percent speech recognition in the left ear.


CONCLUSIONS OF LAW

1.  A left eye visual disorder (macula defect and fundus abnormality) was incurred in the Veteran's active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011).

2.  The May 2004 RO decision that denied service connection for a right knee disorder is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 20.302, 20.1103 (2011).

3.  New and material evidence has been received, and the claim for entitlement to service connection for a right knee disorder is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2011).

4.  Resolving reasonable doubt in the Veteran's favor, a right knee disorder (osteoarthritis) was incurred in the Veteran's active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011).

5.  The criteria for a compensable rating for left eye scar shell fragment wound have not been met for any period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.118, Diagnostic Code 7800 (2008).

6.  Resolving all reasonable doubt in the Veteran's favor, for the entire increased rating period, the criteria for a disability rating of 50 percent for the Veteran's bilateral pes planus of the right foot have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.71a, Diagnostic Code 5276 (2011).

7.  The criteria for a compensable initial rating for bilateral hearing loss have not been met for any period of the appeal.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.85, 4.86, Diagnostic Code 6100 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies in the instant case.

Duty to Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

With respect to the left eye visual disorder and right knee claims, inasmuch as the benefits sought are being granted, there is no reason to belabor the impact of the VCAA in those matters.

By correspondence dated in October 2005, February 2006, May 2006, and April 2009 the Veteran was informed of the evidence and information necessary to substantiate the claims, the information required of the Veteran to enable VA to obtain evidence in support of the claims, the assistance that VA would provide to obtain evidence and information in support of the claims, and the evidence that should be submitted if there was no desire for VA to obtain such evidence.  The Veteran has been informed of the need for evidence demonstrating an increase in the severity of his disabilities on appeal and the effect that his service-connected disabilities have on his employment.  Vazquez-Flores v. Shinseki, 24 Vet. App. 94 (2010).  In the April 2009 letter the Veteran received notice regarding the assignment of a disability rating and effective date in the event of an award of VA benefits.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  As complete VCAA notice was not completed prior to the initial AOJ adjudication of the claims, such notice was not compliant with Pelegrini.  However, as the case was readjudicated thereafter, there is no prejudice to the Veteran in this regard.  Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  

Importantly, the Board notes that the Veteran is represented in this appeal.  Overton v. Nicholson, 20 Vet. App. 427, 438 (2006).  The Veteran has submitted argument in support of the appeal.  Based on the foregoing, the Board finds that the Veteran has had a meaningful opportunity to participate in the adjudication of the claims such that the essential fairness of the adjudication is not affected.

Duty to Assist

The Veteran's service treatment records are associated with the claims file, as are VA and private medical records.  The Veteran has undergone VA examinations that have addressed the medical matters presented by this appeal.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA opinions obtained in this case are more than adequate.  The VA examiners elicited information concerning the Veteran's military service.  The opinions considered the pertinent evidence of record and a supporting rationale for the opinions was provided.  Nieves-Rodriguez v. Peake, 
22 Vet. App. 295 (2008).  Further, the Board finds that the VA examinations have described the Veteran's service-connected disabilities in sufficient detail so that the Board is able to fully evaluate the claimed disabilities.  As for hearing loss, the Board has considered the Court's holding in Martinak v. Nicholson, 21 Vet. App. 447 (2007).  A review of the audiological examinations reflect that the examiners provided an adequate description of the functional effects of the Veteran's hearing loss.  In short, the Board finds that VA's duty to assist in obtaining VA examinations has been met.

The Veteran has not referenced any other pertinent, obtainable evidence that remains outstanding.  VA's duties to notify and assist are met, and the Board will address the merits of the claims.

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Where a veteran who served for ninety days or more during a period of war (or during peacetime service after December 31, 1946) develops certain chronic diseases such as arthritis to a degree of 10 percent or more within one year from separation from service, such diseases may be presumed to have been incurred in service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  See 38 U.S.C.A. § 1101, 112, 113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The United States Court of Appeals for Veterans Claims (Court) has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 
10 Vet. App. 67 (1997); Layno v. Brown, 6 Vet. App. 465 (1994); Cartwright v. Derwinski, 2 Vet. App. 24 (1991) (although interest may affect the credibility of testimony, it does not affect competency to testify).  A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  See Layno, 6 Vet. App. 465.

The Board is charged with the duty to assess the credibility and weight given to evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001); Wood v. Derwinski, 
1 Vet. App. 190, 193 (1991).  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006).

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the veteran's claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

Medical evidence that is speculative, general, or inconclusive in nature cannot support a claim.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993); see also Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); Libertine v. Brown, 9 Vet. App. 521, 523 (1996).  A physician's statement framed in terms such as "may" or "could" is not probative.  See Warren v. Brown, 6 Vet. App. 4, 6 (1993).

A significant factor to be considered for any opinion is the accuracy of the factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment.  See Harris v. West, 203 F. 3d 1347, 1350-51 (Fed. Cir. 2000) (examiner opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by a veteran or obtained on a veteran's behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F. 3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service Connection for a Left Eye Visual Disorder

The Veteran contends that he has blurry vision as a result of a left eye shell fragment wound sustained during service.

After a review of all the evidence of record, lay and medical, the Board finds that the weight of the evidence demonstrates that while the Veteran sustained a shell fragment wound to the eye during service, symptoms of a visual disorder were not chronic in service.  The Veteran's DD 214 indicates that the Veteran sustained a shrapnel wound to the left eye in October 1965 while serving in Vietnam.  The Veteran's service treatment records contain no evidence of left eye visual disorder symptoms.  The Veteran's July 1967 service separation examination report indicates that the Veteran's eyes were clinically evaluated as normal and left eye vision was noted as 20/20.  The Veteran indicated that he needed reading glasses on the corresponding report of medical history.

While the Board notes that symptoms of a left eye visual disorder have not always been continuous since service separation (for example, on an October 2001 private eye examination), the Veteran did complain of decreasing left eye vision on a July 1991 VA examination.  Significantly, a March 2008 VA examiner stated that a defect in the inner limiting membrane (ILM) in the macula of the Veteran's left eye was at least as likely as not related to the Veteran's left eye shell fragment wound incurred in service.  Further, the March 2008 VA examiner also appeared to indicate that the Veteran's abnormal fundus of the left eye was related to service-connected diabetes.

In short, a VA examiner has linked the Veteran's left eye macula defect and left eye fundus abnormality to service or to service-connected disability.  As such, service connection for left eye visual disorder is warranted.

Service Connection for a Right Knee Disorder

The Veteran contends that he has a right knee disorder as a result of serving as a Jump Master in an Infantry Airborne Unit during service.  He asserts that the pounding his right knee sustained during service did not show up as a right knee disability during service due to his youth.

A May 2004 RO decision denied service connection for a right knee disorder.  The Veteran subsequently filed an application to reopen the claim of service connection for a right knee disorder in January 2006.  In a July 2008 Statement of the Case the RO reopened the Veteran's claim but denied it on the merits.

In May 2006 the Veteran submitted a statement from his private physician that linked the Veteran's right knee disorder to his active service.  The private physician's opinion pertains to an unestablished fact (a nexus opinion) necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim.  Hence, the additional evidence, when considered in conjunction with the record as a whole, is both new and material, and requires that the right knee claim be reopened.

After a review of all the evidence of record, lay and medical, the Board finds that the weight of the evidence demonstrates that the Veteran sustained trauma to the right knee during service.  While service treatment records do not show complaints of right knee disorder symptoms during service, a June 2008 VA examiner has essentially stated that it was likely that the Veteran incurred repetitive low level trauma to the right knee during service.

The Veteran's reports of symptoms of a right knee disorder have been continuous since service separation (for example, as noted on his July 1991 VA examination), and the Board further finds that the evidence is in equipoise on the question of whether the currently diagnosed right knee disorder (osteoarthritis) is related to active service.  In a May 2006 letter the Veteran's private physician, after noting that the Veteran had made over 80 parachute jumps during service, essentially indicated that the Veteran's right knee arthritis was related to service.  While a June 2008 VA examiner expressed a contrary opinion, the Board finds there is an approximate balance of positive and negative evidence as to this question.  While the June 2008 VA examiner did review the Veteran's claims file, the Veteran's private physician has treated the Veteran for years and is clearly aware of his relevant medical history.  Resolving doubt in the Veteran's favor, the Board finds that right knee osteoarthritis is related to service.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Disability Rating Criteria

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2011).

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes in severity, it is necessary to consider the complete medical history of a veteran's disability.  Schafrath, 1 Vet. App. at 594.  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Because the service-connected hearing loss appeal is from the initial rating assigned with the grant of service connection, the possibility of "staged" ratings for separate periods during the appeal period, based on the facts found, must also be considered.  See Fenderson v. West, 12 Vet. App. 119 (1999).

Increased Rating for Left Eye Scar Shell Fragment Wound

The Veteran is in receipt of a noncompensable rating for service-connected left eye scar disability for the entire increased rating period, under the provisions of 38 C.F.R. § 4.118, Diagnostic Code 7800.

The Board notes that during the pendency of the appeal, the applicable rating criteria for skin disorders were amended effective October 2008; however, the October 2008 revisions are only applicable to applications for benefits received by the VA on or after October 23, 2008.  See 73 Fed. Reg. 54708 (September 23, 2008).  As the Veteran filed this claim for increased rating in August 2005, only the pre-October 2008 version of the schedular criteria is applicable.  The Veteran here did not specifically request consideration under the new provisions.

Diagnostic Code 7800, the rating criteria for scars of the head, face or neck, provide that a 10 percent evaluation is warranted when there is one characteristic of disfigurement.  In Note 1 under Diagnostic Code 7800, the eight characteristics of disfigurement are described as follows: (1) a scar five or more inches (13 or more centimeters) in length; (2) scar at least one-quarter inch (0.6 centimeters) wide at its widest part; (3) surface contour of scar elevated or depressed on palpation; (4) scar adherent to underlying tissue; (5) skin hypo-or hyperpigmented in an area exceeding six square inches; (6) skin texture abnormal (irregular, atrophic, shiny, scaly, etc) in an area exceeding six square inches; (7) underlying soft tissue missing in an area exceeding six square inches, and (8) skin indurated and inflexible in an area exceeding six square inches.  38 C.F.R. § 4.118 (2008).

The Veteran contends generally that a noncompensable (0 percent) disability rating does not represent the severity of his disability of his left eye scar.  The only symptoms the Veteran has attributed to his left eye scar are left eye visual difficulties.  Having reviewed all the evidence of record, lay and medical, the Board finds that, for the entire rating period under appeal, the symptomatology of the Veteran's scar of the left eye does not more nearly approximate that required for a compensable rating under Diagnostic Code 7800.

At an October 2005 VA scar examination, the Veteran's scar under the left eye was described as being less than 3 centimeters and barely visible; it was less than 1% of the affected area and was less than 1% of the total body affected.  The scar did not involve or impact the Veteran's vision.

At an April 2009 VA scar examination it was noted that a facial scar was not visible.

Having reviewed the evidence, including the October 2005 and April 2009 VA scar examinations, the Board finds that, for the entire rating period under appeal, the Veteran's scar was not manifested by symptomatology more nearly meeting the criteria required for a compensable rating under Diagnostic Code 7800.  Specifically, the Veteran's scar was not manifested by one characteristic of disfigurement.  The scar was not five or more inches in length; at least one-quarter inch (0.6 centimeters) wide at its widest part; elevated or depressed at the surface on palpation; adherent to underlying tissue; hypo-or hyperpigmented in an area exceeding six square inches; causing abnormal skin texture in an area exceeding six square inches; possessing underlying soft tissue missing in an area exceeding six square inches, or causing skin indurated and inflexible in an area exceeding six square inches.  As none of these qualifications are met, the Veteran's scar does not more nearly approximate the criteria required for a compensable rating under Diagnostic Code 7800 for any period.

As for other potentially applicable Diagnostic Codes, as the Veteran's left eye scar is not shown to be unstable, tender, painful on objective demonstration, or productive of any limitation of function, a compensable evaluation under Diagnostic Codes 7803, 7804, or 7805 is not warranted.

For these reasons, the preponderance of the evidence is against the claim for a higher (compensable) disability rating for service-connected left eye scar disability.

Increased Rating for Left and Right Foot Pes Planus

In an August 2006 rating decision the RO increased the rating for the Veteran's pes planus disability from 0 to 30 percent disabling under Diagnostic Code 5276 for bilateral, severe pes planus, effective August 30, 2005, the date of the receipt of the Veteran's pes planus increased rating claim.  An August 2009 RO decision recharacterized the disability as pes planus, hallux valgus, chronic plantar fasciitis and foot strain, and degenerative osteoarthritis, right foot, and, pes planus, chronic plantar fasciitis and foot strain, and degenerative osteoarthritis, left foot and granted a rating of 20 percent, effective August 30, 2005, was assigned for each foot under Diagnostic Code 5276-5284.  Thus, the RO changed the Diagnostic Code to 5284 for foot injuries.

The Board finds that the most appropriate Diagnostic Code under which to rate the Veteran's foot disability is Diagnostic Code 5276.  As an initial matter, the Board notes that it is applying a Diagnostic Code that the RO has consistently used (albeit most recently in conjunction with Diagnostic Code 5284) to evaluate the Veteran's feet disorders.  The Board finds Diagnostic Code 5276 most appropriate because it specifically provides rating criteria for flatfoot (pes planus), the listed condition with which the Veteran has been diagnosed.  Diagnostic Code 5284, on the other hand, is for "other foot injuries."  While the Veteran is also service-connected for hallux valgus, chronic plantar fasciitis, foot strain and degenerative osteoarthritis, none of these disorders is a result of a foot injury.  As the evidence does not show that the Veteran has suffered an injury to either foot, Diagnostic Code 5284 is less appropriate.  

In order for the Veteran to be entitled to the next-higher, 50 percent, evaluation under Diagnostic Code 5276 for bilateral flatfoot, the evidence must show pronounced acquired flatfoot, with marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo Achilles on manipulation, not improved by orthopedic shoes or appliances.

The Veteran asserts generally that his pes planus disability rating does not represent the severity of his disability.  After a careful review of the medical evidence of record, the Board finds that the evidence supports the assignment of the next-higher, 50 percent, bilateral evaluation under Diagnostic Code 5276, for the reasons discussed below.  The Board notes that the Veteran is not prejudiced by rating the Veteran bilaterally.  This is so because the Board is granting an increase in this case.  The 50 percent rating awarded herein is higher than the combined 40 percent to which the Veteran is currently entitled (applying the combined ratings table for the two, separate 20 percent evaluations) for his service-connected feet.
 
The 2009 VA examiner described the Veteran's pes planus as "significant."  X-rays described his pes planus deformity as "moderate."  As for the marked pronation or marked inward displacement of the feet, the Board notes that an October 2005 VA examiner stated that the Veteran had an awkward, "hobbling" gait.  The examiner stated that the Veteran's feet had a 20 degree valgus deformity that was not correctable with manipulation; additionally, the Veteran had a significant angulation deformity of the left foot.  An April 2009 VA examiner noted that the Veteran's right foot had a flexion deformity as well as hallux valgus angulation deformity.  

As for marked inward displacement, the Board notes that the Veteran had a special plug between his right foot toes to keep the toes from overlapping.  Further, with respect to his flat feet not being improved by orthopedic shoes or appliances, the Veteran indicated during his 2009 examination that the special orthotic shoes and shoe inserts he wears do not eliminate all of his foot pain.  

As for extreme tenderness of plantar surfaces of the feet, the examiners have tended to state that the Veteran has a moderate amount of tenderness with manipulation of his feet.  The Veteran has stated, however, that upon standing up first thing in the morning the pain is so severe that it almost makes him fall.  Similarly, the Veteran has indicated that he has to take medication at night due to his throbbing foot pain.  In fact, it appears that the Veteran no uses a cane, to relieve the foot pain.  The 2009 examiner reported that the Veteran was unable to tolerate any standing or walking for any significant amount of time.

Lastly, with respect to the criteria regarding severe spasm of the tendo Achilles on manipulation, the April 2009 VA examination report noted that his Achilles tendons are not correctable with manipulation.

Based on the foregoing, the Veteran's overall left foot and right foot disability picture most nearly approximate the level of severity contemplated by the next-higher, 50 percent, bilateral rating under Diagnostic Code 5276 during the entire rating period on appeal.  The 50 percent disability evaluation represents the maximum schedular rating available for bilateral pes planus.

Initial Rating for Bilateral Hearing Loss

An August 2006 rating decision granted service connection for bilateral hearing loss and assigned a noncompensable initial rating, effective August 30, 2005.

The Veteran asserts generally that a noncompensable (0 percent) disability rating does not represent the severity of his hearing loss disability.

The severity of a hearing loss disability is determined by applying the criteria set forth at 38 C.F.R. § 4.85.  Under these criteria, evaluations of bilateral hearing loss range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests together with the average hearing threshold level as measured by pure tone audiometry tests in the frequencies 1,000, 2,000, 3,000 and 4,000 cycles per second.

To evaluate the degree of disability from defective hearing, the rating schedule establishes eleven auditory acuity levels from level I for essentially normal acuity through level XI for profound deafness.  38 C.F.R. § 4.85.  To evaluate an individual's level of disability, Table VI is used to assign a Roman numeral designation for hearing impairment based on a combination of the percent of speech discrimination and the pure tone threshold average.  38 C.F.R. § 4.85(b).  Table VII is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment for each ear.  38 C.F.R. § 4.85(e).

If the puretone threshold at each of the specified frequencies of 1000, 2000, 3000, and 4000 Hertz is 55 decibels or more, an evaluation can be based either on Table VI or Table VIa, whichever results in a higher evaluation.  38 C.F.R. § 4.86(a).

When the puretone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz, the Roman numeral designation for hearing impairment will be chosen from either Table VI or Table VIa, whichever results in the higher numeral, and that numeral will then be elevated to the next higher Roman numeral.  38 C.F.R. § 4.86(b).

After a review of all the evidence in this Veteran's case, the Board finds that a preponderance of the evidence is against the Veteran's appeal for an initial compensable disability rating.

In April 2006 the Veteran underwent a VA audiological examination.  Pure tone air conduction thresholds, in decibels, were, in pertinent part, as follows:



HERTZ



1000
2000
3000
4000
RIGHT
20
25
25
40
LEFT
25
30
35
40

The average pure tone air conduction threshold at 1,000, 2,000, 3,000, and 4,000 Hertz was 28 decibels in the right ear and 33 decibels in the left ear.  Speech recognition ability, using the Maryland CNC test, was 94 percent in the right ear and 94 percent in the left ear.  The audiological findings correspond to a level I hearing in the right ear and level I hearing in the left ear.  38 C.F.R. § 4.85, Table VI.  Under Table VII, a designation of level I hearing in the right ear and level I hearing in the left ear yields a noncompensable evaluation.  38 C.F.R. § 4.85, Diagnostic Code 6100.

Consideration has also been given to 38 C.F.R. § 4.86 for exceptional patterns of hearing impairment, but this section is not applicable to the April 2006 examination findings.  Pure tone threshold levels were neither 55 dB or higher at each of the four frequencies, i.e., at 1000, 2000, 3000 and 4000 hertz, nor were they 30 dB or less at 1,000 hertz and 70 dB or more at 2000 hertz.  38 C.F.R. § 4.86(a) and (b).

In April 2009 the Veteran also underwent a VA audiological examination.  Pure tone air conduction thresholds, in decibels, were, in pertinent part, as follows:



HERTZ



1000
2000
3000
4000
RIGHT
25
25
20
40
LEFT
15
25
30
30

The average pure tone air conduction threshold at 1,000, 2,000, 3,000, and 4,000 Hertz was 28 decibels in the right ear and 25 decibels in the left ear.  Speech recognition ability, using the Maryland CNC test, was 94 percent in the right ear and 94 percent in the left ear.  The audiological findings correspond to a level I hearing in the right ear and level I hearing in the left ear.  38 C.F.R. § 4.85, Table VI.  Under Table VII, a designation of level I hearing in the right ear and level I hearing in the left ear yields a noncompensable evaluation.  38 C.F.R. § 4.85, Diagnostic Code 6100.

Consideration has also been given to 38 C.F.R. § 4.86 for exceptional patterns of hearing impairment, but this section is not applicable to the April 2009 examination findings.  Pure tone threshold levels were neither 55 dB or higher at each of the four frequencies, i.e., at 1000, 2000, 3000 and 4000 hertz, nor were they 30 dB or less at 1,000 hertz and 70 dB or more at 2000 hertz.  38 C.F.R. § 4.86(a) and (b).

The Board in no way discounts the difficulties that the Veteran experiences as a result of his hearing loss.  The Board acknowledges that the Veteran is competent to give evidence about what he observes or experiences concerning his hearing loss.  See Layno v. Brown, 6 Vet. App. 465 (1994).  The Board finds the Veteran to be credible and consistent in his reports of the difficulties in hearing that he experiences.  However, the assignment of disability ratings for hearing impairment is derived by a mechanical application of the rating schedule to the numeric designation assigned after audiometry results are obtained.  Hence, the Board has no discretion in this matter and must predicate its determination on the basis of the results of the audiology studies of record.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  In other words, the Board is bound by law to apply VA's rating schedule based on the Veteran's audiometry results.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

In sum, an initial compensable rating for bilateral hearing loss is not warranted at any time during the appeal period.

Extraschedular Consideration

The potential application of the various other provisions of Title 38 of the Code of Federal Regulations have also been considered, including 38 C.F.R. § 3.321(b)(1) (2010), which provides procedures for referral or assignment of an extraschedular evaluation.  Schafrath, 1 Vet. App. at 593.  The question of an extraschedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

The VA Compensation and Pension Service is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b)(1).  If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  

Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

Concerning the issue of an increased rating for pes planus, the Board finds that the schedular rating criteria contemplate the limitations and impairment caused by the Veteran's service-connected left and right pes planus disability.  The rating criteria specifically provide for ratings based on the presence of such symptoms as pronation and tenderness of the feet.  In the same manner, the rating criteria for the Veteran's scar and hearing loss disabilities consider such symptoms as disfigurement and exceptional hearing loss.  Because the schedular rating criteria is adequate to rate the Veteran's service-connected disabilities, there is no exceptional or unusual disability picture to render impractical the application of the regular schedular standards.  For these reasons, the Board finds that the criteria for referral for extraschedular rating have not been met.  38 C.F.R. § 3.321(b)(1). 



ORDER

Service connection for a left eye visual disorder (macula defect and fundus abnormality) is granted.

Service connection for a right knee disorder is granted.

An increased (compensable) rating for a left eye shell fragment wound scar is denied.

An increased disability rating of 50 percent, but no higher, for bilateral pes planus, hallux valgus, chronic plantar fasciitis and foot strain, and degenerative osteoarthritis, right foot, is granted.

A compensable initial rating for bilateral hearing loss is denied.




____________________________________________
M. C. GRAHAM
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


